Citation Nr: 1125608	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  11-07 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to nonservice-connected burial benefits, to include the timeliness of the claim. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from October 1940 to July 1945.  He died in July 2005.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of decisions of the New York, New York Regional Office (RO) of the Department of Veterans Affairs (VA).  

The record shows that a statement of the case for the issues of entitlement to an evaluation in excess of 50 percent for anxiety neurosis for the purposes of accrued benefits; entitlement to service connection for the cause of the Veteran's death; and eligibility for Dependent's Educational Assistance under 38 U.S.C. Chapter 35.  However, the appellant contacted the RO through her representative and asked that these appeals be withdrawn in March 2008.  Therefore, these issues are not before the Board. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died and was buried in July 2005.

2.  The appellant's initial claim for burial benefits was denied in May 2006; she did not submit a notice of disagreement with that decision.  

3.  The appellant submitted a new claim for burial benefits in June 2007, which was within two years of the Veteran's burial.  Information has also been received showing that the appellant paid the funeral expenses.

4.  Service connection for the cause of the Veteran's death has not been established, but he was in receipt of compensation for service connected disabilities at the time of his death. 


CONCLUSIONS OF LAW

1.  The appellant submitted a timely claim for burial benefits in June 2007.  38 C.F.R. §§ 3.155(a), 3.1601(a) (2010). 

2.  The criteria for entitlement to nonservice-connected burial benefits have been met.  38 U.S.C.A. § 2302 (West 2002); 38 C.F.R. §§ 3.1600, 3.1601(a)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA is not applicable where further assistance would not aid the veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the appellant in substantiating her claim.

The appellant contends that she is entitled to nonservice connected burial benefits based on the death of the Veteran.  She argues that the RO did not properly inform her of the status of her claim.  She further argues that she submitted a timely claim, and that she has continually pursued this claim since its submission.  

An application for nonservice-connected burial and funeral expenses must be filed within two years after the burial or cremation of the veteran's body.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).  This time limit also applies to claims for a plot or interment allowance under 38 C.F.R. § 3.1600(f), which is inapplicable in this case, as the Veteran's body was cremated.  The two-year time limit does not apply to claims for service- connected burial allowance, or for the cost of transporting a veteran's body to the place of burial when the veteran dies while properly hospitalized by VA, or for burial in a national cemetery.  38 C.F.R. § 3.1601(a). 

In this case, the evidence shows that the Veteran died on July [redacted], 2005.  The bill from the funeral home indicates that he was buried on July [redacted], 2005.  

The appellant's initial application for burial benefits was received in September 2005, which was well within the two year time limit.  Her claim was denied by letter in May 2006.  This letter also provided the appellant with her rights to appeal, including an explanation of how to appeal and the time limit in which to do so.  She did not submit a notice of disagreement with this decision within one year of receipt of the letter.  Therefore, the October 2005 decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2010). 

However, the May 2006 letter also notified the appellant that the reason for the denial was that it appeared that the funeral expenses were not completely paid, which meant that the funeral director was the proper claimant.  The appellant was further notified that if she paid these expenses, then she could use an enclosed form to reapply for the benefits anytime within two years of the Veteran's burial or cremation.  

The record shows that while the Veteran did not submit the form that was provided to her, she did submit an additional request for, among other things, "funeral benefits" in June 2007.  A letter marked "notice of disagreement" was also received from her representative in June 2007 for a recent denial of service connection for the cause of the Veteran's death.  This letter adds that the appellant was further requesting "burial benefits".  There is no indication that any action was taken by the RO in response to this request for "burial benefits".  

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  

In this case, as the appellant clearly submitted a new informal claim for burial benefits in June 2007, and as this claim was received within two years of the burial, the appellant's claim is deemed to have been timely.  Moreover, she cannot be held responsible for any failure to act on this claim on the part of VA, to include sending her another copy of the proper application form.  The Board will now proceed to consider whether or not the burial benefits may be paid.  

As an initial matter, claims for a burial allowance may be executed only by "[t]he individual whose personal funds were used to pay burial, funeral, and transportation expenses."  38 C.F.R. § 3.1601(a)(1).

Where a Veteran's death is not service-connected, a burial allowance to cover the burial and funeral expenses, as well as the expense of transporting the body to the place of may be payable, but only under certain circumstances.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b) (2010).

Specifically, if the cause of a veteran's death is not service- connected, entitlement is based upon the following conditions: at the time of death, the veteran was in receipt of pension or compensation; or, the veteran had an original claim for either benefit pending at the time his or her death for which there was evidence available on the date of death to support the award for compensation or pension; or, the veteran had a reopened claim where there is sufficient prima facie evidence of record on the date of death to show entitlement; or, the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and there is no next of kin and the Veteran's estate funds are insufficient to cover expenses; or, the Veteran dies from nonservice-connected causes while properly hospitalized by VA in a VA or non-VA facility.  See 38 C.F.R. §§ 3.1600(b) and (c) (2010). 

The record includes copies of letters and bills received from the funeral home that handled the arrangements for the Veteran's funeral.  These indicate that the bill has now been paid in full by the appellant.  

The record further shows that service connection has not been established for the cause of the Veteran's death.  However, at the time of his death, the Veteran was in receipt of compensation for his service connected anxiety neurosis, which was deemed to be 50 percent disabling.  Moreover, he was a Veteran of World War II.

Therefore, as a timely claim has been received from the individual who paid for the Veteran's funeral expenses, and as the Veteran was in receipt of compensation at the time of his death, the Board finds that the requirements for nonservice-connected burial benefits have been met.  


ORDER

The claim for benefits was timely filed, and entitlement to nonservice-connected burial benefits is granted, subject to the laws and regulations governing the award of monetary benefits.  


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


